Order entered December 20, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00909-CV

 MIDLAND FUNDING, LLC AND MIDLAND CREDIT MANAGEMENT,
                     INC., Appellants

                                         V.

                        JENNIFER MUSSELL, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-03437

                                     ORDER

      Before the Court is appellants’ December 17, 2021 second motion for

extension of time to file their brief. Appellants seek a twenty-one day extension.

      We GRANT the motion and ORDER the brief be filed no later than January

10, 2022.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE